In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-22-00228-CV
        ___________________________

  IN RE UCHECHI AMUNEKE-NZE, Relator




                Original Proceeding
County Court at Law No. 2 of Tarrant County, Texas
         Trial Court No. 2021-005659-2


      Before Kerr, Birdwell, and Wallach, JJ.
       Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: June 23, 2022




                                         2